Citation Nr: 9923744
Decision Date: 08/23/99	Archive Date: 11/08/99

DOCKET NO. 94-04 580               DATE AUG 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUES

1. Entitlement to an increased disability rating for hypertension,
currently evaluated as zero percent disabling.

2. Entitlement to an increased disability rating for a left elbow
condition, currently evaluated as zero percent disabling.

3. Entitlement to an increased disability rating for hemorrhoids,
currently evaluated as zero percent disabling.

4. Entitlement to an increased disability rating for the residuals
of a fracture of the right distal fibula, currently evaluated as
zero percent disabling.

5. Entitlement to an increased disability rating for a right foot
condition, currently evaluated as zero percent disabling.

6. Entitlement to an increased disability rating for a lumbar spine
condition, currently evaluated as 20 percent disabling.

7. Entitlement to an increased disability rating for a left knee
condition, currently evaluated as 10 percent disabling.

8. Entitlement to an increased disability rating for a right knee
condition, currently evaluated as 10 percent disabling.

9. Entitlement to an increased disability rating for bicipital
tendonitis of the right shoulder, currently evaluated as zero
percent disabling.

10. Entitlement to an increased disability rating for bicipital
tendonitis of the left shoulder, currently evaluated as zero
percent disabling.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Vito A. Clementi, Counsel

2 - 

INTRODUCTION

The appellant had active duty from December 1968 to July 1991. This
matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Phoenix, Arizona, Department of
Veterans Affairs (VA) Regional Office (RO).

As a preliminary matter, the Board must resolve a jurisdictional
issue with regard to the appellant's claims of service connection
for several disorders. See eg., Shepard v. West, 11 Vet. App. 518
(1998); Smith v. Brown, 10 Vet. App. 330 (1997) (both observing
that an appellate body must determine its own jurisdiction over a.
matter as a predicate to determining its merits.).

The Board notes that by rating decision dated in March 1992,
service connection was granted for a lumbar spine disability and a
10 percent rating was assigned. Service connection was also granted
for chondromalacia of the left and right knee, bicipital tendonitis
of the left and right shoulder, hypertension, hemorrhoids,
epicondylitis of the left elbow, the residuals of a laceration of
the left hand with a scar and neuroma, the residuals of a fracture
of the right distal fibula, a disability involving the post
surgical residuals of a right foot fracture; and the residuals of
an excision of the lipoma of the right thigh. The latter disorders
were assigned a zero percent disability rating. Service connection
was denied for bilateral hearing loss, epididymitis, a left
Achilles tendon strain, a popliteal cyst of the left knee,
tendonitis and a neuroma of the right hand and epicondylitis of the
right elbow. The appellant was notified of the March 1992 rating
decision by letter dated March 26, 1992.

In a statement signed on April 1, 1992, the appellant's
representative advised the RO:

"Please consider this a notice of disagreement with the V.A. award
letter dated 3-26-92. [The] veteran feels

- 3 -

that the 10% service[-]connected compensation is not adequate,
[the] veteran wants a 50% rating.

"Please send [the] veteran a Statement of the Case so he may
prepare his substantive appeal."

In a hand-written addendum to the notice of disagreement dated on
May 28, 1992, it was noted that the appellant "disagrees with VA's
decision to only rate his bilateral knee condition at 0%." The
addendum is signed by "K.D." The Board also notes that in the
Statement of Accredited Representation in Appealed Case dated
February 17, 1994, as well as other correspondence of record, K.D.
signed as the appellant's representative.

On April 6, 1993, the appellant's substantive appeal was received.
In this document, the appellant addressed the disability rating for
his bilateral knee disorder, and also sought to challenge the RO's
March 1992 decision with regard to the RO's decision relative to
disorders of the back, right foot, bicipital tendonitis,
hypertension, hemorrhoids, left elbow epicondylitis, and right
fibula fracture. The appellant also expressed disagreement with the
RO's March 1992 decision denying service connection for a left
popliteal cyst, bilateral hearing loss, left epididymitis with a
cyst, a left Achilles tendon strain, and a right hand neuroma.

An undated internal Routing and Transmittal slip, apparently
generated by personnel at the RO, reflects that RO personnel
determined that the Statement of the Case had been forwarded to the
"wrong address," thus tolling the one-year filing deadline for the
appellant's submission of a substantive appeal. Also written on the
slip is a notation indicating that the appellant's substantive
appeal was accepted as a notice of disagreement with all other
issues outlined on his substantive appeal. 1 The

------------------------------------------------------------------
1 The Board notes that a question arose at the RO as to whether the
appellant was properly advised of the rating decision and
subsequent correspondence. The Board notes that the March 1992
letter was forwarded to the appellant at a street address
designated as "813 S. Granite." On June 19, 1992, the RO forwarded
a Statement of the Case relative to its rating of the appellant's
bilateral knee condition to the appellant's representative and the
appellant at "813 S. Granite." As to both of these letters, a
notation adjacent to the 

- 4 -

RO then proceeded to review all of the appellant's claims relative
to the March 1992 rating decision.

The Board has carefully examined the above procedural history in
light of the applicable law. Having done so, the Board finds that
the appellant's notice of disagreement signed by his representative
on April 1, 1992 and amended by an agent of his service
organization on May 28, 1992 is only effective as to the RO's
assignment of the 10 percent disability rating for a back disorder
and the assignment of a zero percent rating for the other
disabilities for which service connection had been granted. To the
extent that the RO found this document to constitute a valid notice
of disagreement with the remainder of the March 1992 rating
decision, the RO erred.

The timely filing of a notice of disagreement is a jurisdictional
predicate to consideration of a claim by the Board. See Rowell v.
Principi, 4 Vet. App. 9, 17 (1993). Applicable law provides that
appellate review is initiated by the filing of a notice of
disagreement with a rating decision, which, if not filed within one
year from the date of mailing of notice of the rating decision, the
underlying decision 66 shall become final and the claim will not
thereafter be reopened or allowed,"

----------------------------------------------------------------
address reflects "Granite Falls Dr." The record reflects that by
correspondence dated on August 26, 1992, and forwarded to "813 S.
Granite Falls," the RO notified the appellant that there was a
delay in obtaining his complete records from the service
department. The appellant was advised that if he had any military
records that had not been previously forwarded to the RO that he
should provide VA with them. Apparently, the appellant responded to
the RO's request for assistance in this regard. In a letter dated
on September 3, 1992, and addressed to the appellant at '1813 S.
Granite," the RO expressed its appreciation to the appellant for
his apparent loan of his own copies of his service medical records.
The RO stated that this material had "served the purpose for which
it was intended," and that the appellant's records were then being
returned to him. Apart from the chronology of events inferred from
the text of these letters, the claims folder does reflect or
suggest that any of the letters forwarded to the appellant at 813
S. Granite, or that forwarded to 813 S. Granite Falls, were
returned were returned as undeliverable to the RO. Although not
dispositive of the matters under consideration, the Board therefore
observes that the presumption of administrative regularity has not
been rebutted in this, case. See Leonard v. Brown, I 0 Vet. App.
315, 316 (1997); Ashley v. Derwinski, 2 Vet. App. 62, 64- 65
(1992).

5 -

except as otherwise provided in applicable statutes and
regulations. 38 U.S.C. 7105(a),(b)(1),(c). A notice of disagreement
is "[a] written communication from a claimant ... expressing
dissatisfaction or disagreement with an adjudicative determination
by the agency of original jurisdiction and a desire to contest the
result." While there is no special wording required in a NOD, it
"must be in terms which can be reasonably construed as disagreement
with that determination and a desire for appellate review." 38
C.F.R. 20.201; Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991);
See Prenzler v. Derwinski, 928 F.2d 3 92, 394 (Fed.Cir. 1991);
Hauck v. Brown, 6 Vet. App. 518, 519 (1994).

It has been held that in the case of a rating decision relative to
more than one determinations, a claimant may limit the notice of
disagreement to only those issues in which appellate review is
sought. See Buckley v. West, 12 Vet. App. 76, 82 (1998); Beyrle v.
Brown, 9 Vet. App. 24, 27 (1996).

In this case, the originally filed notice of disagreement stated
that the appellant challenged his disability rating of 10 percent
as "not adequate." As is noted above, the only compensable
disability rating assigned was for the appellant's back disorder.
The appellant's originally filed notice of disagreement (ie., that
signed on April 1, 1992) was clearly signed by an agent of the
appellant's service representative. See 38 C.F.R. 20.301 (1998) (A
claimant's designated representative may file a valid notice of
disagreement). The only modification to the notice of disagreement,
dated May 28, 1992, presents a specific contention as to the
assigned disability rating for the appellant's bilateral knee
condition. The amendment is clearly within the one-year time period
for the filing of a valid notice of disagreement. The amendment is
also signed by "K.D.," who has been identified as the appellant's
representative.

However, the notice of disagreement as amended is completely devoid
of any mention of generalized language expressing the appellant's
intent to challenge the RO's other determinations as to the denial
of service connection for the other claimed disorders. There is no
language that, liberally read, would suggest that the

- 6 -

appellant then sought review of the recent denial of service
connection for several claimed disorders. See Garlejo v. Brown, 10
Vet. App. 229, 232 (1997).

The Board notes that by rating decision dated July 31, 1995, the RO
found, inter alia, that the appellant had not submitted new and
material evidence sufficient to warrant the reopening of his claims
for service connection for epididymitis with a cyst; a left
Achilles tendon strain; and a popliteal cyst of the left knee. The
RO also denied service connection for hearing loss and for a
neuroma of the right hand. The appellant was notified of the rating
decision by letter dated on August 7, 1995. Examination of the
record reveals that the appellant has not filed a timely notice of
disagreement with regard to the rating decision of which he was
notified on August 7, 1995.

The Board has carefully considered all of the appellant's
submissions dated subsequent to August 7, 1995 with a view towards
determining whether a jurisdictionally conferring notice of
disagreement may be ascertained. The Board notes in this regard
that during a July 12, 1996 RO hearing, the appellant stated that
he wished to "withdraw" the issues of service connection from
consideration in his appeal. A statement in support of claim was
then submitted reflective of the appellant's expressed intent to
withdraw the service-connection issues, and the appellant presented
no hearing testimony indicating that he wished to pursue the issues
of service connection for the claimed disorders. On October 1,
1996, a statement from the appellant was received by the RO in
which the appellant stated that he wished to reinstate his appeal
relative to the service connection issues. However, his October
1996 statement is clearly untimely so as to constitute a notice of
disagreement with the rating decision in question, as it was
received over 1 year subsequent to August 1995.

In sum, because a jurisdictionally conferring notice of
disagreement has not been filed with regard to the appellant's
claims of service connection for hearing loss, epididymitis with a
cyst, a left Achilles tendon strain, service connection for a
popliteal cyst of the left knee, and a neuroma of the right hand,
and further in light of the appellant's withdrawal of these issues
from appellate consideration, the

7 -

service connection claims are not presently before the Board and
will be addressed no further in this decision.

The Board further notes that by rating decision dated in August
1994, service connection was granted for the residuals of a left
hand fracture and a zero percent disability was assigned. A notice
of disagreement has not been filed relative to this issue.

FINDINGS OF FACT

1. The appellant has not alleged, and the evidence does not
suggest, a worsening of the appellant's hypertension and left elbow
disorder.

2. The appellant's hemorrhoids are manifested by slight discomfort
and bleeding which occurs approximately once a month.

CONCLUSIONS OF LAW

1. The appellant's claims for disability ratings greater than
assigned for hypertension and a left elbow disorder are not well
grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The criteria for a disability evaluation greater than zero
percent for the appellant's hemorrhoids have not been met. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.114, Diagnostic Code 7336
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks disability ratings greater than are presently
assigned for the disorders listed on the first page of this
decision.

8 -

Relevant Law and Regulations

Disability determinations are determined through the application of
a schedule of ratings, which is predicated upon the. average
impairment of earning capacity. Separate diagnostic codes identify
various disabilities. 38 U.S.C. 1155; 38 C.F.R. 3.321(a) and Part
4. Where there is a question as to which of two evaluations shall
be applied, the higher evaluation will be assigned if the
disability picture more nearly approximates the criteria for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

A claim for an increased rating is regarded as a new claim and is
subject to the well-groundedness requirement of 38 U.S.C.A. 5107(a)
(West 1991). In order to present a well-grounded claim for an
increased rating of a service-connected disability, or for a
greater original rating, a veteran need only submit his or her
competent testimony that symptoms, reasonably construed as related
to the service- connected disability, have increased in severity
since the last evaluation. See Proscelle v. Derwinski, 2 Vet. App.
629, 631-2 (1992); see also Bruce v. West, 11 Vet. App. 405, 409
(1998); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

In Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994), a claimant's
claim for an increased rating was not determined to have been well
grounded where the only asserted ground for the increase was that
the service-connected condition had caused a secondary condition,
but no medical evidence had been presented to establish such
causation. See also Dunn v. West, 11 Vet. App. 462, 467 (1998).

The degree of impairment resulting from a disability involves a
factual determination of the current severity of the disability.
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); See Solomon v.
Brown, 6 Vet. App. 396, 402 (1994). Because the appellant's claim's
for increased ratings have been in continuous appellate status
since the filing of his notice of disagreement following the
initial grant of service connection, the Board's inquiry must be
upon all medical and lay

- 9 -

evidence of record reflecting the severity of his disability since
the submission of his claim. See Fenderson v. West, 12 Vet. App.
119 (1999). In resolving this factual issue, the Board may only
consider the specific factors as are enumerated in the applicable
rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994);
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

By law, the Board's statement of reasons and bases for its findings
and conclusions on all material facts and law presented on the
record is to sufficient to enable the claimant to understand the
precise basis for the Board's decision, as well as to facilitate
review of the decision by courts of competent appellate
jurisdiction. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38
U.S.C.A. 7104(d)(1) (West 1991). With this requirement of law, and
in light of the appellant's contentions, a brief factual review of
evidence of record as found in the appellant's claims folder would
be helpful to an understanding of the Board's decision as it
pertains to each disorder at issue. The Board will then review the
applicable schedular criteria within the context of each disability
in turn.

Entitlement to an increased disability rating for hypertension.,
currently evaluated as zero percent disabling

Factual background

The appellant's service medical records reveal that he was noted to
periodically have high blood pressure readings, and was diagnosed
to have hypertension 2. However, he was not prescribed medication
for the disease. During his July 1990 military pre-retirement
physical examination, the appellant's blood pressure reading was 1
10/70. He denied having high or low blood pressure.

------------------------------------------------------------------
2 For rating purposes, "hypertension" means that the diastolic
blood pressure is predominantly 90 mm. or greater. 38 C.F.R. 4.104,
Diagnostic Code 7101, Note (1) (1998). 

- 10-

During an August 1991 VA examination, the appellant's blood
pressure readings of 129/89 were evaluated as "entirely normal."
During the course of a June 1994 optometric examination conducted
by the service department, the appellant denied having high blood
pressure. Further, during an August 1996 VA examination of his
spine, the appellant denied having hypertension.

There is no other evidence of record relative to the appellant's
hypertensive disease. Since the inception of his appeal, the
appellant has not described or referred to any symptoms of
hypertensive disease, nor has he pointed to any other medical
evidence of record which contains such information.

Analysis

As is noted above, a claim for an increased rating, or for an
original rating greater than assigned, must fulfill the well-
grounded claim requirement of 38 U.S.C.A. 5107(a).

The Board has carefully examined all medical and lay evidence of
record, including the appellant's contentions. Having done so, the
Board does not find any evidence, or any contention, that the
appellant's diagnosed hypertension has manifested during the
pendency of appellate review. Because there has been asserted no
increase in the severity of its symptoms, the appellant's claim of
an increased rating for hypertension is not well grounded and is
denied. See Jones (Wayne), supra.

The Board is cognizant in the preliminary assessment of the
plausibility of a claim, the truthfulness of evidence in support of
a claim is presumed. This presumption is accorded without regard to
evidence that would not support the claim during the course of the
merits determination. See Meyer v. Brown, 9 Vet. App. 425, 429
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993). In this regard,
the Board observes that the appellant has made no specific
allegation relative to the status of his previously diagnosed
hypertension. The Board has therefore examined all of the evidence
of record since the inception of this claim to ascertain if there
is any

- 11 -

medical or lay evidence of record that could be construed as
indicative of the appellant's subjective belief that his
hypertension condition has manifested.

However, as is noted above, the appellant specifically denied
having high blood pressure during his pre-military retirement
physical examination of July 1990, and during a June 1994 VA
optometric examination, and during an August 1996 VA orthopedic
examination.

In these circumstances, the claim is not well grounded and is
denied.

Entitlement to an increased disability rating for a left elbow
condition, currently evaluated as zero percent disabling

Factual background

The appellant's service medical records reveal that in February
1990, the appellant complained of left elbow pain. He stated that
it was "somewhat sore." Clinical examination revealed that the
elbow was slightly tender to palpation over the lateral epicondyle.
He was diagnosed to have epicondylitis of the left arm. The left
arm displayed good strength, and there was full range of motion
with resistance without discomfort. During his August 1990 pre-
retirement physical examination, the appellant's prior elbow pain
was noted. The examiner reported that it had been treated with
cortisone shots and that there was no sequelae of this disorder.

The appellant has not reported any further symptoms relative to the
epicondylitis of the left arm.

Analysis

The appellant's left arm epicondylitis is rated under 38 C.F.R.
4.71 a, Diagnostic Codes 5003-5209 (1998); see 38 C.F.R. 4.20 (When
an unlisted condition such as epicondylitis is encountered, it is
permissible to rate the disability under a closely related disease
or injury in which the anatomy, symptomatology, and functions

- 12 -

affected are closely analogous). Under the former component to this
analogous rating, the appellant's left arm disorder is assessed as
analogous to degenerative arthritis established by X-ray findings,
and is to be rated on the basis of limitation of motion and the
appropriate diagnostic code for the specific joint or joints
involved. 38 C.F.R. 4.71 a, Diagnostic Code 5003 (1998). Under the
latter Diagnostic Code, a 20 percent evaluation is warranted for
residuals of fracture of the elbow of the joint of either upper
extremity when there is marked cubitus varus or cubitus valgus
deformity or when there is an ununited fracture of the head of the
radius. A flail elbow joint warrants a 50 percent evaluation when
the minor upper extremity is involved. 38 C.F.R. 4.71 a, Diagnostic
Code 5209 (1998). The Board has carefully examined all of the
medical and lay evidence of record, and notes that the appellant
has not reported, and the medical evidence does not suggest, that
his left arm epicondylitis has worsened in its severity. In
particular, the appellant has not addressed his left elbow
disability in the correspondence received since the inception of
this appeal, and the medical evidence obtained from the service
department reflects no treatment for this disorder, independent of
that rendered for the appellant's shoulder disabilities.

As set forth above, the Board has carefully examined all of the
medical evidence of record and presumed it to be credible for the
limited purpose of ascertaining the plausibility of this claim.
King, supra. Having done so, the Board notes that there is no
medical or lay evidence suggesting the appellant's belief in the
worsening of his disorder since the appellant's pre-military
retirement physical examination.

In these circumstances, the claim is not well grounded and is
denied.

Additional comment

Because the appellant's claims are not well grounded, VA is under
no duty to further assist him in developing facts pertinent to his
claims. 38 U.S.C.A. 5107(a) (West 1991). VA's obligation to assist
depends upon the particular facts of the case and the extent to
which VA has advised the claimant of the evidence necessary to be
submitted with a VA benefits claim. See Robinette v. Brown, 8 Vet.
App. 69, 78

- 13 -

(1995). The Court has held that the obligation exists only in the
limited circumstances where the appellant has referenced other
known and existing evidence. See Epps v. Brown, 9 Vet. App. 341,
344 (1996). As indicated above, VA is not on notice of any other
known and existing evidence which would make the two claims
discussed above well-grounded. This decision serves to inform the
appellant of the kind of evidence which would be necessary to make
his claims well grounded. As indicated in Proscelle, supra, the
appellant's statements to the effect that his disabilities had
worsened would serve to make his claims well grounded.

Entitlement to an increased disability rating for hemorrhoids,
currently evaluated as zero percent disabling.

Factual background

The appellant's service medical records reveal that during his July
1990 pre- separation physical examination, his anus and rectum were
clinically evaluated to be normal. The appellant denied having
piles or rectal disease. In March 1991, the appellant reported to
service department medical examiners that he had a 15 year history
of hemorrhoids. A non-tender thrombosed hemorrhoid was noted. The
diagnostic assessment was a resolving thrombosed hemorrhoid. In a
separate treatment note, the appellant was noted to have a large
external non-thrombosed hemorrhoid. During an August 1991 VA
examination, the appellant was diagnosed to have a history of
hemorrhoids with "residual skin tag at five o'clock."

In a December 1994 VA treatment note, the appellant was noted to
have reported "painful hemorrhoids." A small external hemorrhoid
was noted. There was no active bleeding noted. Conservative
management of the disease was recommended.

In September 1996, the appellant underwent a VA examination. He was
noted to have a normal sphincter tone. A small external hemorrhoid
was noted. The examiner recommended that the appellant undergo
flexible sigmoidoscopy testing. In October 1996, the appellant
underwent the recommended study, and he was noted to have mild
internal hemorrhoids.

- 14 -

Analysis

As an initial matter with respect to this issue, the Board has
determined that the appellant's claim is well-grounded under 38
U.S.C.A. 5107(a). The appellant has reported symptomatology
associated with his service-connected hemorrhoid disorder, and
certain such symptomatology has been noted on physical examination.

The Board has the responsibility of assessing the evidence of
record. When there is an approximate balance of positive and
negative evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the claimant. 38 U.S.C.A.
5107(b); 3 8 C.F.R. 3.102. In Gilbert v. Derwinski, 1 Vet. App. 49,
53 (1990), the United States Court of Veterans Appeals stated that
"a veteran need only demonstrate that there is an "approximate
balance of positive and negative evidence' in order to prevail." To
deny a claim on its merits, the evidence must preponderate against
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing
Gilbert, 1 Vet. App. at 54.

The appellant's hemorrhoidal disease is evaluated under the
provisions of 38 C.F.R. 4.114, Diagnostic Code 7336. Under these
criteria, a zero percent rating is warranted for mild or moderate
hemorrhoids. A 10 percent disability rating is warranted for large
or thrombotic irreducible hemorrhoids, with excessive redundant
tissue. A 20 percent disability is called for in cases involving
persistent bleeding and with secondary anemia, or with fissures. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.114 Diagnostic Code 7336
(1998).

The Board observes that the words "mild" and "moderate" are not
defined in the VA Schedule for Rating Disabilities. Rather than
applying a mechanical formula, the Board must evaluate all of the
evidence to the end that its decisions are "equitable and just". 38
C.F.R. 4.6 (1998). It should also be noted that use of descriptive
terminology such as "mild" by medical examiners, although an
element of evidence to be considered by the Board, is not
dispositive of an issue. All

- 15 -

evidence must be evaluated in arriving at a decision regarding an
increased rating. 38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R.
4.2,4.6 (1998).

As noted above, in order for a 10 percent rating to be assigned,
the disability picture must approximate a finding that there are
present large or thrombotic hemorrhoids that are irreducible with
"excessive" redundant tissue. The appellant's hemorrhoids have not
been so characterized. In December 1994 and September 1996, the
appellant was noted to have a "small" external hemorrhoid and no
active bleeding was noted. The October 1996 study, although noting
"mild" internal hemorrhoids, did not find them to be thrombosed. As
stated above, words such as "mild" are not dispositive of an issue;
however, the evidence supports such a characterization in this
case.

In summary, for the reasons and bases stated above, the Board finds
that the preponderance of the evidence is against the appellant's
claim for an increased disability rating. An increased disability
rating for hemorrhoids is accordingly denied.

ORDER

A well-grounded claim for an increased disability rating for
hypertension not having been submitted, the claim is denied.

A well-grounded claim for an increased disability rating for a left
elbow condition not having been submitted, the claim is denied.

An increased disability rating for hemorrhoids is denied.

- 16 -

REMAND

After carefully reviewing the medical evidence of record with
regard to the appellant's remaining claims in light of the
appellant's contentions, the Board is of the opinion that further
development of the record is necessary.

With regard to the appellant's disabilities of the right foot
(i.e., the residuals of a fracture of the right distal fibula and
a right foot condition, diagnosed as plantar fasciitis), the
appellant testified at a July 1996 personal hearing that his ankle
was "stiff," and that pain emanated down to his heel. In November
1997, the appellant underwent a VA medical examination. The
examiner diagnosed the appellant to have full range of motion and
right ankle stiffness and minimal pain," no inquiry was made into
what symptoms were attributable to each disorder.

The Board notes in this regard that the appellant's right ankle
fracture residuals are evaluated under the provisions of 38 C.F.R.
4.71a, Diagnostic Code 5262. The criteria as are established in the
Diagnostic Code regulation provides that a 40 percent evaluation is
properly assigned for nonunion of the tibia and fibula, with loose
motion, requiring a brace. A 30 percent evaluation is warranted for
malunion of the tibia and fibula with marked knee or ankle
disability; a 20 percent evaluation is warranted for malunion with
moderate knee or ankle disability; and a 10 percent evaluation is
in order for malunion of the tibia and fibula with slight knee or
ankle disability. 38 C.F.F, 4.71a, Diagnostic Code 5262 (1998).
Also for consideration of the appellant's residuals of a resection
of the right accessory navicular bone and prominence of the medial
navicular with plantar fasciitis are the provisions of 38 C.F.R.
4.71a, Diagnostic Code 5284.

The Board notes that the November 1997 VA examiner's report is
incomplete as to consideration of functional loss due to pain under
38 C.F.R. 4.40 and functional loss due to weakness, fatigability,
incoordination or pain on movement of a joint under 38 C.F.R. 4.45.
See DeLuca v. Brown, 8 Vet. App. 202 (1995). Specific inquiry will
be directed into these provisions upon remand.

17 -

As to the appellant's lumbar spine disorder, the Board notes that
a November 1997 VA medical examination noted that the appellant was
experiencing occasional numbness that was radiating into his entire
lower extremities. A comprehensive range of motion study was not
accomplished, apparently due to the appellant's refusal to fully
participate because of pain. The examiner stated that he was unable
to objectively quantify the appellant's mobility, but that most of
the appellant's back limitations were caused by muscle spasms.

The RO evaluated the appellant's back disorder under 38 C.F.R.
4.71a, Diagnostic Codes 5295-5293. As to the former, it provides in
part that a 40 percent disability rating may be appropriately
assigned when there is marked limitation of forward bending in the
standing position, loss of lateral motion with osteo-arthritic
changes. As noted, the appellant apparently refused to complete the
loss of motion study, but the Board is unable to ascertain whether
the appellant's reluctance was occasioned by any physiological
cause. As to that component of the appellant's back disorder
evaluated under Diagnostic Code 5293, (intervertebral disc
syndrome), a 40 percent rating would be appropriately assigned if
it were determined that the appellant had a 66 severe" disorder
marked by recurring attacks with intermittent relief. As is noted
above, the appellant has reported a progressively worsening low
backache with numbness radiating into his lower extremities.
However, the frequency of this symptomatology is unclear from the
November 1997 VA examination report, and the Board is unable to
ascertain the frequency by other evidence of record.

Further evidentiary development is required with regard to the
appellant's claims relative to his bilateral knee disorder. The
Board notes that during a July 1996 personal hearing, the appellant
reported that his knees were "locking" periodically when he walked;
that he caught himself from falling on occasion, and that "the
doctor" informed him that a knee replacement was likely at some
point in the future. Given these subjective reports, the November
1997 VA medical examination does not contain complete findings as
to the factors outlined in 38 C.F.R. 4.40 and 4.45; see DeLuca,
supra.

18 -

Further, the appellant's disability must be readjudicated by the RO
with due consideration given to the decision in Bierman v. Brown,
6 Vet. App. 125 (1994). Under the Biennan rule, the provisions of
Diagnostic Code 5293 do not expressly prohibit a separate
neurological rating from being assigned in situations in which such
a rating is warranted. In Bierman, it was noted that manifestations
of neurological symptomatology of a lower extremity which are
distinct from low back symptoms (that is, neither duplicative or
overlapping) could be rated under a Diagnostic Code different from
DC 5293 without violating the VA anti-pyramiding regulation, 38
C.F.R. 4.14 (1998).

Turning to the appellant's bilateral shoulder disorder, the Board
notes that in various correspondence, the appellant has reported
increasing pain as to both his left and right shoulder. The
appellant's claims are therefore well-grounded and must be
developed. Proscelle, supra. It is established that in well-
grounded claims, "the statutory duty to assist requires a thorough
and contemporaneous medical examination." See Shipwash v. Brown, 8
Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340
(1995); Floyd v. Brown, 9 Vet. App. 88, 93 (1996).

Accordingly, the appellant's claims for disability ratings greater
than assigned relative to disorders of the lumbar spine, both
knees, the right ankle, the right foot and both shoulders are
REMANDED for the following development:

1. The RO should contact the appellant and his representative and
ascertain if the appellant has received any VA, private, or other
medical treatment that is not evidenced by the current record. The
appellant should be provided with the necessary authorizations for
the release of any treatment records not currently on file. The RO
should then obtain these records and associate them with the claims
folder. In particular:

19 -

a. The RO should ensure that it obtains all relevant records from
any treatment afforded the appellant by the Davis-Monthan U.S. Air
Force Hospital, and any other service department medical facility.

b. The RO should ascertain from the appellant the identity of the
physician who opined that the appellant's knee disorder was of such
severity that it would likely require knee replacement. The RO
should ensure that it has obtained any and all records generated by
the identified physician.

2. The appellant should then be afforded appropriate VA
examinations to determine the nature and severity of the current
service-connected disabilities. The appellant's claims folder and
a copy of this remand must be made available to the examining
physician for review in conjunction with the examination, and the
examiner should acknowledge its receipt and review in any
examination report generated as a result of this remand. All
appropriate tests should be conducted in order to address the
specific inquiries as stated below. In particular:

a. With regard to the appellant's disabilities of the lumbar spine,
right distal fibula, bilateral chondromalacia, and bilateral
bicipital tendonitis, the examiners must record pertinent medical
complaints, symptoms, and clinical findings, including specifically
active and passive range of motion in degrees, and comment on the
functional limitations, if any, caused by the appellant's service-
connected disability, in particular

- 20 -

limited movement due to pain, weakened movement, excess
fatigability, and incoordination.

b. With regard to the residuals of the right accessory navicular
bone resectioning with plantar fasciitis, the examiner should
report findings relative to this disorder separately from those
attributable to the appellant's right distal fibula fracture
residuals, and express an opinion as to the degree of disability
attributable to each disorder.

The examining physician should express an opinion as to whether
there exists any physiological basis for the appellant's subjective
complaints. The report of the examination should be associated with
the appellant's claims folder.

Thereafter, the RO should readjudicate the appellant's claims under
a broad interpretation of the applicable regulations, discussed
above. If the benefits sought on appeal remain denied, the
appellant and his representative should be furnished with a
Supplemental Statement of the Case, including any additional laws
and regulations, and given the applicable time to respond thereto.
No action is required of the appellant until further notice.

The RO and the appellant are advised that the Board is obligated by
law to ensure that the RO complies with its directives, as well as
those of the United States Court of Appeals for Veterans Claims
(Court). The Court has stated that compliance by the Board or the
RO is neither optional nor discretionary. Where the remand orders
of the Board or the Court are not complied with, the Board errs as
a matter of law when it fails to ensure compliance, and a further
remand is likely to result. Stegall v. West, 11 Vet. App. 268, 271
(1998).

The appellant will be free to submit additional evidence and
argument on the remanded claim. Quarles v. Derwinski, 3 Vet. App.
129 (1992).

- 21 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

Barry F. Bohan 
Member, Board of Veterans' Appeals

22 -


